


Exhibit 10.5
 
AMENDMENT
 
April 16, 2009
 
Union Bank, N.A.
445 South Figueroa Street, 15th Floor
Los Angeles, CA 90071
Attn:  Mr. Alex Wernberg
 
Dear Alex:
 
Reference is made to the Financing Agreement, dated as of April 22, 2005 (as
amended, modified or supplemented as of the date hereof, the “Financing
Agreement”), among KCP&L Greater Missouri Operations Company (formerly Aquila,
Inc.) (the “Company”), as Borrower, the banks named therein, and Union Bank,
N.A. (formerly Union Bank of California, N.A.), as Agent and as Lender.  The
Company submits this Amendment to amend the Financing Agreement as described
below.  Capitalized terms used but not defined herein have the meanings given to
them in the Financing Agreement.
 
Section 1.                             Request for Amendment.  The Financing
Agreement provides that the Commitment Termination Date shall occur on April 22,
2009, unless terminated earlier pursuant to Sections 3.3 or 10.2 thereof.  The
Company requested that this date certain be extended to July 22, 2009.  In
consideration for such extension of the Commitment Termination Date and the
other amendments set forth herein, the Company has agreed that the Base Rate
Margin and the LIBOR Rate Margin be amended as set forth herein.  The Company
hereby requests that the Lenders, effective as of the date set forth above (the
“Effective Date”) and subject to the satisfaction of the conditions set forth in
Section 3 below, consent to the following:
 
(a)        Replace the definition of “Base Rate Margin” in Section 1.1 of the
Financing Agreement with the following:
 
“Base Rate Margin means one percent (1.0%).”
 
(b)        Replace the definition of “Commitment” in Section 1.1 of the
Financing Agreement with the following:
 
“Commitment means each Lender’s commitment in accordance with this Agreement to
make Revolving Loans, in the amount of its pro rata share of the Revolving Line
of Credit set forth opposite such Lender’s name on Schedule II plus or minus
amounts assigned to or by such Lender in any Assignment and Transfer Agreement,
as such Commitment may be reduced or adjusted from time to time in accordance
with this Agreement.”
 


--------------------------------------------------------------------------------


(c)           Replace the definition of “Commitment Termination Date” in Section
1.1 of the Financing Agreement with the following:
 
“Commitment Termination Date means the earliest of (i) July 22, 2009 and (ii)
the date of termination of the Revolving Line of Credit pursuant to Section 3.3
or Section 10.2.”
 
(d)        Replace the definition of “LIBOR Rate Margin” in Section 1.1 of the
Financing Agreement with the following:
 
“LIBOR Rate Margin means two percent (2.0%).”
 
(e)        Replace the definition of “Required Lenders” in Section 1.1 of the
Financing Agreement with the following:
 
“Required Lenders means, on any date of determination, Lenders who, collectively
on such date (i) hold outstanding Revolving Loans in the amount in excess of
78.34% of the aggregate outstanding Revolving Loans and (ii) if no Revolving
Loans are outstanding, hold aggregate Commitments under this Agreement in an
amount in excess of 78.34% of the Revolving Line of Credit.  Determination of
those Lenders satisfying the criteria specified above for action by the Required
Lenders shall be made by the Agent and shall be conclusive and binding on all
parties absent manifest error.”
 
(f)        Replace the definition of “Revolving Line of Credit” in Section 1.1
of the Financing Agreement with the following:
 
“Revolving Line of Credit means the aggregate Commitments of the Lenders to make
loans and advances pursuant to Section 3 of this Agreement, in the aggregate
amount of $50,000,000.”
 
(g)        Delete in its entirety Exhibit G to the Financing Agreement.
 
(h)        Add in its entirety Schedule II attached hereto to the Financing
Agreement.
 
Section 2.       Up-Front Fee.  On the Effective Date, the Company shall pay to
the Agent a fee equal to $187,500 (the “Up-Front Fee”).  The Up-Front Fee shall
be allocated by the Agent pro rata among the Lenders in accordance with their
respective Commitments.
 
Section 3.       Representations and Warranties; Conditions Precedent.  The
Company hereby represents and warrants to you that, as of the Effective Date of
this Amendment (this “Amendment”), each of the representations and warranties
made by the Company in or pursuant to Section 7 of the Financing Agreement will
be true and correct in all material respects as if made on and as of the
Effective Date, and no Event of Default will have occurred and be
continuing.  For purposes of this Amendment, references in Section 7 of the
Financing Agreement to “this Agreement’, “hereunder”, “hereof” and words of like
import referring to the Financing Agreement will be deemed to be a reference to
this Amendment and the Financing


--------------------------------------------------------------------------------


Agreement, as modified hereby, and references to “date hereof” will be deemed to
be a reference to the date of this Amendment.


Notwithstanding anything herein, in no event shall this Amendment become
effective unless and until the Company has paid, or caused to be paid, to the
Agent (i) the Up Front Fee for the benefit of each Lender and (ii) any and all
other fees and expenses incurred in connection with this Amendment.


Section 4.       Expenses.  The Company also agrees to pay all reasonable out of
pocket expenses (including reasonable fees and expenses of external counsel)
incurred by the Agent in connection with (i) the preparation, execution,
negotiation, and delivery of this Amendment, (ii) the modification, amendment,
and administration of this Amendment, and (iii) the enforcement of this
Amendment.


Section 5.       Fees Non-refundable.  The Company agrees that, once paid, the
fees payable hereunder shall not be refundable.  All fees payable hereunder
shall be paid in U.S. Dollars and in immediately available funds and shall be in
addition to the reimbursement of out-of-pocket expenses referenced in the
immediately preceding paragraph.


Section 6.        Execution and Delivery.  The Company requests that each Lender
consenting to this Amendment evidence such consent by executing and returning at
least four counterparts of this Amendment to Union Bank, N.A., 445 South
Figueroa Street, 15th Floor, Los Angeles, CA, Attention: Ms. Susan Johnson (fax
no. 213-236-4096) no later than 10 a.m. (Pacific time) on April 16, 2009.
 
Section 7.        Miscellaneous.  The execution, delivery and effectiveness of
this Amendment will not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender under the Financing
Agreement, nor constitute a waiver of any other provision of the Financing
Agreement.  This Amendment is subject to the provisions of Section 12.2 of the
Financing Agreement.  This Amendment will be binding on the parties hereto and
their respective successors and permitted assigns under the Financing Agreement.
 
This Amendment may be executed in any number of counterparts and by any
combination of the parties hereto in separate counterparts, each of which
counterparts shall constitute an original and all of which taken together shall
constitute one and the same instrument.  This Amendment shall be governed by,
and construed in accordance with, the laws of the State of New York.
 


--------------------------------------------------------------------------------


Very truly yours,
 


 
KCP&L GREATER MISSOURI OPERATIONS COMPANY, as Borrower
 


 


By: /s/ Michael W. Cline
Name:  Michael W. Cline
Title:    Vice President – Investor Relations andTreasurer


--------------------------------------------------------------------------------


The undersigned parties to the Financing Agreement
hereby consent to the requests described above:


 
UNION BANK, N.A.,
as Agent and Lender


 
By: /s/ Susan K. Johnson
       Name:   Susan K. Johnson
       Title:     Vice President


 


--------------------------------------------------------------------------------


BANK OF AMERICA, N.A.,
Individually as a Lender


 
By: /s/ Marina Kheylik
       Name:   Marina Kheylik
       Title:     AVP, Client Manager


--------------------------------------------------------------------------------




SCHEDULE II
 
COMMITMENTS
 


 
Lender
Commitment
Union Bank, N.A.
$39,166,666.65
Bank of America, N.A.
$10,833,333.35
Total:
$50,000,000.00



 

